Clark, J.
(dis-senting). Kottari was killed September 19, 1916. A formal claim for compensation was filed by Mr. Jurma April 2, 1917, more than six months after the death. But letters had passed between Mr. Jurma and defendants within the period of six months. Assuming that in such letters there was language sufficient to make an unequivocal claim of compensation, it still appears that Mr. Jurma had *383no authority to act for the dependents. His testimony discloses no authority and the statement of Rantaaho, dependents’ attorney in fact, that no such authority was given is not disputed. The defendants recognized Mr. Jurma as representing the dependents until shortly after May 21, 1917, when Rantaaho filed his power of attorney.
Mr. Freeman’s opinions, expressed in his letter of January 22, 1918, quoted by Justice Moore, as to estoppel and as to the effect of recognizing Mr. Jurma as representing the dependents, are binding upon no one. They do not constitute an admission by defendants that a claim for compensation was made by dependents within the statutory time. The recognization by defendants of Mr. Jurma and of the claim for compensation made by him was upon the belief that he represented the dependents, which belief later proved to be groundless. Defendants then claimed the benefit of the statute of limitations, contending that no claim for compensation had been made within the statutory period. There is no evidence to refute such contention.
The award should be vacated.
Fellows, C. J., concurred with Clark, J.